ALLEN, J.
1. Under Section 1648 of the General Code, the mother of an illegitimate child is entitled to notice, actual or constructive, of proceedings upon a complaint of dependency instituted in the juvenile court in reference to such child. Until notice of such proceedings has been given to the mother, the jurisdiction of the juvenile court does not attach and a judgment of per.manent commitment rendered in such dependency proceeding is void.
*4212. The matters required to be shown under Section 1648 of the General Code as a prerequisite to notice by publication of proceedings as to the dependency of minor children are jurisdictional.
3. In such case an attack upon a judgment for fraud in its procurement is direct, and is permitted notwithstanding that the judgment questioned may appear on its face regular and valid.
4. In a habeas corpus proceeding brought by the mother of an illegitimate child whose custody has been given to a children’s home under such judgment of permanent commitment, held, as only constructive notice was given, that a judgment of permanent commitment of such child to a children’s home by a juvenile court is not conclusive but is open to attack for want of jurisdiction of such juvenile court on account of fraud committed in procuring constructive notice to the mother by false and fraudulent statements to the effect that the mother’s whereabouts were unknown.
Judgment affirmed.
Marshall, C. J., Kinkade, Robinson and Matthias, JJ., concur.